Citation Nr: 1543617	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a bilateral hearing loss disability prior to June 10, 1999, and in excess of 40 percent thereafter.


	REPRESENTATION	

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1984 and July 2007 rating decisionS by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Houston, Texas RO now has jurisdiction.

In October 1983, the Veteran filed a claim for entitlement to service connection for bilateral hearing loss.  The claim was denied by a rating decision of December 1984, which the Veteran did not appeal.

In January 1999, the Veteran filed a request to reopen his claim for service connection for a hearing loss disability.  By a rating decision of July 1999, the RO granted service connection for a hearing loss disability of the left ear and assigned a non-compensable rating effective January 5, 1999.  The rating decision did not reopen the service-connection claim for hearing loss of the right ear based on a finding that no new and material evidence had been submitted as to that issue.

In December 2006, the Veteran filed a claim for a compensable rating for his service-connected hearing disability of the left ear.  By a rating decision of July 2007, the RO continued the non-compensable rating for the left-ear hearing disability, and did not reopen the claim for entitlement to service connection for hearing loss of the right ear because the Veteran had no submitted new and material evidence as to that issue.  A statement of the case (SOC) was issued in February 2008, and a supplemental statement of the case (SSOC) was issued in October 2008.  The Veteran filed a VA Form 9 appeal in February 2008.

The Veteran testified at a Travel Board hearing in May 2012 at the Houston RO.  A transcript of the hearing is of record.  The record reflects that the VLJ, consistent with 38 C.F.R. § 3.103(c)(2), fully explained the issue on appeal during the hearing, discussed the Veteran's symptoms, and suggested the submission of evidence that would help substantiate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In July 2012, the Board determined that, because the RO was unable to prove that the Veteran had been notified of the rating decision of December 1984 that denied service connection for a bilateral hearing loss disability, the Veteran was not required to reopen his service connection claim by presenting new and material evidence.  Rather, the Veteran's claim for entitlement to service connection for hearing loss of the right ear is "an original claim from the December 1984 rating decision."  The Board remanded the matter for a VA audiology examination to evaluate bilateral hearing loss.  See Board remand of July 2012.

In February 2013, an SSOC denied service connection for right-ear hearing loss and continued the non-compensable rating for left-ear hearing loss.

In August 2014, the Board granted entitlement to service connection for a hearing loss disability of the right ear based on in-service aggravation.  The Board also noted that, because the Veteran's right-ear hearing loss was now service-connected, the Veteran's service-connected disability was "bilateral hearing loss."  The Board remanded "for consideration of the issue of entitlement to a compensable rating for bilateral hearing loss in the first instance."  See Board remand of August 2014.

In October 2014, a rating decision granted service connection for hearing loss of the right ear and assigned a rating of 20 percent effective September 17, 1983 and of 40 percent effective June 10, 1999.

The matter has now been returned to the Board for further appellate proceedings. The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the

 Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to June 10, 1999, the competent and credible evidence of record indicates that the Veteran's bilateral hearing loss disability was manifested by no more than Level V hearing impairment in the right ear and Level III hearing impairment in the left ear.

2.  From June 10, 1999, the competent and credible evidence of record indicates that the Veteran's bilateral hearing loss disability was manifested by no more than Level VIII hearing impairment in the right ear and Level VII hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the criteria for the assignment of a disability rating in excess of 20 percent for a bilateral hearing loss disability are not met.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).

2.  From June 10, 1999, the criteria for the assignment of a disability rating in excess of 40 percent for a bilateral hearing loss disability are not met.  See 38 U.S.C. A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected bilateral hearing loss disability.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In August 2014, the Board remanded this matter in order for the RO to: 1) clarify the Veteran's designation of any representation in this appeal; 2) obtain complete VA audiology treatment records from January 2012 to the present; 3) readjudicate the Veteran's claim for entitlement to a compensable evaluation for bilateral hearing loss and, if the benefit sought on appeal remained denied, to issue an SSOC.

The record reflects that the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  By a filing of December 2014, the Veteran clarified that he is represented by the Veterans of Foreign Wars of the United States (VFW).  See VA Form 21-22 of May 2013.  In August 2015, the VFW filed an appellate brief on behalf of the Veteran.  VA treatment records from 2012 to the present were added to the Veteran's virtual claims folder in March 2015 and were considered by the RO in the issuance of an SSOC of March 2015.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  As part of this notice, VA must specifically inform as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record indicates that letters mailed by the agency of original jurisdiction (AOJ) in September 2008 and December 2006 provided the Veteran with complete notice as required by the VCAA.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Required VA assistance includes providing a medical examination or obtaining a medical opinion when necessary for a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The relevant evidence of record includes the Veteran's statements, service treatment records, service personnel records, VA treatment records, private treatment records, and reports of VA audiological examinations.  The Veteran underwent VA audiological examinations in July 1984, June 1999, and September 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current condition, and rendered appropriate diagnoses consistent with objective testing.  Audiological examinations were performed that addressed the appropriate diagnostic criteria, and there is no evidence of a material change in the severity of the Veteran's disability that would require a reexamination since his last examination in September 2012.  See 38 C.F.R. § 3.327(a) (2015).  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when undertaking to provide a VA examination or to obtain a VA opinion, must ensure that the examination or opinion is adequate).

The Board can identify no further development that would aid the Veteran in establishing his claim.  VA has satisfied VCAA's notification and duty-to-assist provisions in this case, and no additional action on the Veteran's behalf need be undertaken pursuant to the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Higher evaluation for a bilateral hearing loss disability

Legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  If entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for an increased-rating claim when the service-connected disability exhibits symptoms that would warrant different ratings in distinct time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  See 38 C.F.R. § 4.86(b) (2015).  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Staged ratings are currently in effect for the Veteran's bilateral hearing loss disability: the disability has been rated as 20 percent disabling prior to June 10, 1999, and 40 percent thereafter.  Even so, VA must consider all the evidence of record to determine when any ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  The claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected hearing loss disability.  The Veteran's disability is currently rated as 20 percent disabling prior to June 10, 1999, and 40 percent thereafter.  As explained below, the Board finds that the probative evidence shows that the Veteran is not entitled to an increased initial rating for bilateral hearing loss.

The Veteran underwent post-service audiological examinations in July 1984, June 1999, January 2006, March 2007, January 2007, and September 2012.  The March 2007 examination cannot be relied upon, however, as the examiner determined that the puretone thresholds and word recognition scores were "considered unacceptable for rating purposes."  See March 2007 VA audiological examination report.

The only audiological examination prior to June 10, 1999 took place in July 1984.  The report of that VA examination showed the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
X
40
45
LEFT
25
20
X
20
22


Speech discrimination scores at that time were 64 percent in the right ear and 80 percent in the left ear.

This examination yielded a numerical designation of V for the right ear (42-49 percent average puretone decibel hearing loss, with between 60 and 66 percent speech discrimination) and a numerical designation of III for the left ear (0-41 percent average puretone threshold, with between 76 and 82 percent speech discrimination).  The veteran was not shown at this time to have an exceptional pattern of hearing loss in either ear.  Entering the category designations derived from the July 1984 examination into Table VII indicates that a disability percentage evaluation of 10 percent is warranted.  Thus the audiological findings from the July 1984 examination do not support a rating in excess of 20 percent under Diagnostic Code 6100.

For the period from June 10, 1999, the VA examination report of June 1999 shows the most severe hearing loss.  The June 1999 VA audiological examination report indicates the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
80
65
70
LEFT
55
65
65
65
63


Speech discrimination scores at that time were 54 percent in the right ear and 56 percent in the left ear.

This examination yielded a numerical designation of VIII for the right ear (66-73 percent average puretone decibel hearing loss, with between 52 and 58 percent speech discrimination) and a numerical designation of VII for the left ear (58-65 percent average puretone threshold, with between 52 and 58 percent speech discrimination).  Since the puretone threshold exceeds 55 decibels in each recorded frequency for the Veteran's right ear and left ear, Table VIa has also been applied.  See 38 C.F.R. § 4.86(a).  Under this table, a numerical designation of VI is warranted for the Veteran's right ear (with an average puretone threshold between 70 and 76 decibels) and a numerical designation of V is warranted for the Veteran's left ear (with an average puretone threshold between 56 and 62).

Entering the category designations derived from the June 1999 examination into Table VII indicates that a disability percentage evaluation of 40 percent is warranted.  Entering the category designations from Table VIA for exceptional patterns of hearing impairment indicates a disability percentage evaluation of 20 percent is warranted.  Thus the audiological findings from the June 1999 examination do not support a rating in excess of 40 percent under Diagnostic Code 6100.

The January 2007 private audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
75
70
65
69
LEFT
55
55
45
35
48


Speech discrimination scores at that time were 44 percent in the right ear and 84 percent in the left ear.

This examination yielded a numerical designation of VIII for the right ear (66-73 percent average puretone decibel hearing loss, with between 44 and 50 percent speech discrimination) and a numerical designation of II for the left ear (42-49 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Since the puretone threshold exceeds 55 decibels in each recorded frequency for the Veteran's right ear, Table VIa has also been applied.  See 38 C.F.R. § 4.86(a).  Under this table, a numerical designation of V is warranted for the Veteran's right ear (with an average puretone threshold between 63 and 69 decibels). 

Entering the category designations derived from the January 2007 examination into Table VII indicates that a disability percentage evaluation of 10 percent is warranted.  Entering the category designations from Table VII for the left ear and from Table VIA for exceptional pattern of hearing impairment for the right hear also indicates a disability percentage evaluation of 10 percent is warranted.  Thus the audiological findings from the January 2007 examination do not support a rating in excess of 40 percent under Diagnostic Code 6100.

As noted in the Board's remand order of May 2012, the private audiological evaluation dated "January 8, 2006" appears to have been misdated, because a related correspondence reflects that the Veteran was seen by the medical facility in January 2007.  Therefore the Board has identified the evaluation report as dating from January 2007.  Regardless, in light of the test results showing hearing loss that is no more severe than that for which the Veteran is currently rated, the ambiguity as to the date of the examination has no significance in relation to the evaluation of the Veteran's bilateral hearing loss disability.

Finally, the VA audiological report of September 2012 showed that the Veteran had Level VIII hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Using the criteria for exceptional patters of hearing loss, the Veteran had Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.  Entering the higher evaluations of Level VIII and Level V derived from the September 2012 examination into Table VII indicates that a disability percentage evaluation of 30 percent is warranted.  Thus the audiological findings from the September 2012 examination do not support a rating in excess of 40 percent under Diagnostic Code 6100.

The Veteran has complained of challenges in understanding conversations.  The May 1999 examiner noted the Veteran's report of the "greatest difficulty" occurring when in "crowds of people speaking, telephone and watching TV."

The Veteran also argues that "a separate compensable evaluation is warranted for his left ear hearing loss.  See August 2015 appellate brief of Veteran.  As noted above, ratings assignable for bilateral hearing loss differ from ratings to be assigned for a single ear when the other ear is not service-connected.  Given the nature of the Veteran's hearing loss, the Board finds that the Veteran is appropriately rated as having bilateral hearing loss and is not entitled to a separate evaluation for left-ear hearing loss.  See 38 C.F.R. § 4.85 (2015).

The Board notes the Veteran's statements with respect to the hearing loss he has experienced.  The presence of hearing loss is a prerequisite for service connection.  See 38 C.F.R. § 3.385 (2015).  With respect to the assignment of an increased disability rating, the question is whether the schedular criteria have been met.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  According to these specific criteria, as noted above, the Veteran's hearing loss disability is not of sufficient severity to warrant a disability rating in excess of 20 percent prior to June 10, 1999, or in excess of 40 percent thereafter.  The competent and credible evidence does not support an increased disability evaluation for the Veteran's bilateral hearing loss disability under the pertinent criteria for any period under consideration.  

Extraschedular consideration

The Board has considered whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The Board observes that the May 1999 examiner noted the Veteran's complaints of bilateral hearing loss and that he had difficulty understanding conversational speech.  Moreover, at the May 2012 Board hearing, the Veteran testified as to his hearing difficulty.  Therefore, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The record does not indicate, and the Veteran has not identified, any factor that may be considered to be exceptional.  The Veteran has an exceptional pattern of hearing impairment that is recognized under applicable rating criteria.  See 36 C.F.R. § 4.86 (2015).  The Veteran has been granted entitlement to individual unemployability on the basis of his service-connected disabilities.  See rating decision of August 2010.  The record does not demonstrate, nor does the Veteran contend, that he has required hospitalization as a result of his bilateral hearing loss disability symptomatology.

The Board also notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to bilateral hearing loss disability: 70 percent for major depression and 10 percent for tinnitus.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected bilateral hearing loss results in further disability when looked at in combination with these other service-connected disabilities such that the rating criteria are inadequate.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's bilateral hearing loss disability.  38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Because the record does not demonstrate a basis for assigning an extraschedular rating, referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



Rice consideration

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran was awarded TDIU in an August 2010 rating decision, with an effective date of February 14, 2007.  See rating decision of August 2010.  The Veteran has not appealed the assigned effective date.  Therefore, further consideration of this matter is not necessary.

Conclusion

The competent and credible evidence of record indicates that the disability ratings have been correctly assigned by the RO.  The Veteran's bilateral hearing loss disability was properly assigned a 20 percent disability rating prior to June 10 1999, and 40 percent thereafter under Diagnostic Code 6100.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent prior to June 19, 1999, or in excess of 40 percent thereafter for his bilateral hearing loss disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to an evaluation in excess of 20 percent for a bilateral hearing loss disability prior to June 10, 1999, and in excess of 40 percent thereafter, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


